Citation Nr: 1313433	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-23 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD) prior to August 26, 2010 (currently assigned "staged" ratings of 30 percent prior to June 3, 2008 and 50 percent from June 3, 2008 to August 26, 2010.



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Oakland, California RO.  In December 2007, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  The Board remanded the matter for additional development in January 2008, July 2009, and December 2010.  The claims file is now in the jurisdiction of the Reno, Nevada RO.

The March 2003 rating decision granted service connection and assigned an initial 30 percent rating for PTSD.  The Veteran appealed the rating assigned.  While the appeal was pending, the RO severed service connection for PTSD.  After the Board's January 2008 remand, a July 2008 rating decision restored service connection for PTSD (effective December 1, 2007, the date of severance) and reassigned a 30 percent rating.  After the Board's July 2009 remand, an October 2010 rating decision granted a 50 percent rating for PTSD effective June 3, 2008, and a 100 percent rating fromAugust 26, 2010.  Because the disability is now rated totally disabling, the matter of the rating from August 26, 2010 is not before the Board.


FINDINGS OF FACT

1.  Prior to April 11, 2006, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  It is reasonably shown that, from April 11, 2006 through June 3, 2008, the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; but not by symptoms productive of total occupational and social impairment.
3.  From June 3, 2008 to August 26, 2010, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas due to PTSD symptoms was not shown; total occupational and social impairment due to PTSD symptoms was not shown prior to August 26, 2010.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2006, a rating in excess of 30 percent is not warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2012).

2.  From April 11, 2006 to June 3, 2008, a 70 percent, but no higher, rating is warranted for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Code 9411 (2012).

3.  From June 3, 2008 to August 26, 2010, a rating in excess of 50 percent is not warranted for the PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2006 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2012 supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in June 2008 and August 2010; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On January 2003 VA treatment, the Veteran reported seeing people that he served with who were killed or wounded, and he sometimes dreamed about it as well.  He reported that the images had bothered him for the previous 20 to 30 years, but he was not having trouble functioning otherwise.  His symptoms were reported to include re-experiencing (daily intrusive thoughts, nightmares at least once per week, and intense psychological and physiological reactions when exposed to stimuli), avoidance of reminders of traumatic experiences (including thoughts, feelings, and conversations; activities, places, and people; and inability to recall), increased arousal (difficulty falling and staying asleep, poor memory and concentration, and increased hypervigilance), social isolation and crying spells.  He denied any suicidal or homicidal ideation, past or present.  He denied any past or present alcohol use but reported weekly marijuana use, although he reported quitting approximately one year earlier.

On mental status examination, the Veteran's demeanor was initially guarded and he gave vague monosyllabic answers, however he became more relaxed and expressive in his manner and verbiage.  His mood was tense and depressed and he became tearful on several occasions.  His affect appeared appropriate and congruent with context.  His thought and speech patterns were linear with some lag, which shortened as he grew more comfortable.  His gross cognitive functions appeared intact, although his memory for details was poor even for those with significant depression and PTSD; further evaluation of his memory was suggested.  There was no evidence of psychosis or thought disorder or of any acute danger to himself or others.  His insight was fair and his judgment was good.  The Veteran was found to meet the criteria for a diagnosis of PTSD of moderate intensity.  The evaluating psychologist noted that the Veteran appeared to have functioned well until his retirement in 1999 and his recent divorce, despite relatively intense re-experiencing symptoms; his symptoms had grown worse since his retirement.  The Veteran was noted to have some symptoms consistent with depression but did not meet the criteria for any specific mood disorder.  The diagnoses included moderate PTSD, depression not otherwise specified, and rule-out marijuana abuse/dependence; a GAF score of 55 was assigned.

On March 2003 VA treatment, the Veteran reported that he only needed to sleep to control his nightmares; he was not on any psychotropic medications and refused any at that time, as he only sought sleep aids.  He denied being depressed or anxious, and he denied any suicidal or homicidal ideation.

Based on such results, the March 2003 rating decision granted the Veteran service connection for PTSD, rated 30 percent, effective January 30, 2002.

On April 11, 2006 VA treatment, the Veteran admitted to having nightmares about dead bodies, waking up at night, and sitting on the edge of the bed rocking back and forth.  He reported being depressed and crying frequently.  He reported flashbacks and being unable to work.  Watching the news or movies about war bothered him.  He denied suicidal or homicidal ideation, or any alcohol or street drug usage.  He had been married one time and had grown children.  On mental status examination, he was alert and oriented, pleasant and cooperative, and he articulated very well and had good eye contact.  He was frequently tearful and was restless sitting in his chair.  Citalopram was prescribed.

In May 2006 it was noted that the Veteran attended a three-part VA PTSD education series.   On June 2006 VA treatment, he was shaking and tearful throughout the session.  He reported that he could hear mortar rounds and incoming all the time in his head.  He reported thinking about Vietnam all the time and all of the people whom he saw killed.  He reported not trusting, and thinking that something was going on if anything was out of place.  He reported that loud noises set him off, and his girlfriend turned the phone volume very low and kept calming music on to try to keep him calm.  He reported that it took him 30 to 45 minutes to settle down after a startle response.  He reported nightly nightmares and intrusive thoughts.  He avoided situations where he had to interact with people.  He denied any history of suicidal acts or harm or any history of violence.  He reported having been married twice; the first marriage lasted for 9 years and ended due to the recurring nightmares, as he would wake up choking his wife.  The second marriage lasted for 11 years, with continued nightmares, although the marriage ended due to the Veteran having an affair.  He currently had a girlfriend of two years with whom he lived, and he reported that the relationship was going well.  He had six children with whom he maintained contact, he was very close to his siblings, and he had friends with whom he maintained relationships.  He reported being retired since 2001.

On mental status examination, the Veteran was agitated and showed unusual/bizarre behavior.  His speech was slow and slurred, and his language displayed expressive aphasia.  His mood was anxious and depressed.  There was no evidence of perceptual disturbance such as hallucinations or illusions.  His thought process and association was disorganized, with flight of ideas.  There was no evidence of unusual thought content such as delusions or obsessions.  The Veteran showed limited insight and impulsive/impaired judgment.  He had impaired recent and remote memory.  The diagnosis was chronic PTSD, and a GAF score of 30 was assigned.  He was accepted into a 32 week treatment program for PTSD.

On August 2006 VA treatment, the Veteran reported symptoms of severe chronic anxiety, rapid pressured speech, low self esteem, and social withdrawal.  He believed he suffered from depression and anxiety and felt that his health had deteriorated.  He talked about exacerbation of his symptoms since receiving a letter [in June 2006] proposing that his benefits be severed.  He found the PTSD group program very helpful for him.  He denied any suicidal or homicidal ideas, intent, or plan.

On mental status examination, the Veteran's eye contact was good and his psychomotor activity was grossly normal, with no abnormal or involuntary movements.  His speech was clear and of normal rate, volume, and tone.  There were no active delusions, hallucinations or loosened associations in the Veteran's thinking.  His thoughts were organized and goal directed.  His mood was depressed and anxious, and his affect was mood and thought congruent.  He was oriented to all spheres and there was no clouding of his sensorium.  He had no difficulty concentrating on the interview and his recall was not impaired.  He reported difficulty with sleep, with occasional nightmares related to combat trauma.  He reported trying to avoid reminders of his trauma or even talking or thinking about it, including avoiding news of the Iraq conflict.  The assessment was that he was benefitting from the current treatment plan.
On December 2006 VA treatment, the Veteran reported symptoms of severe chronic anxiety, rapid pressured speech, low self esteem, social withdrawal, depression and anxiety.  He discussed exacerbation of his symptoms since his adult daughter had come to live with him after breaking up with her live-in boyfriend, as well as a recent "blow up" when he discovered that she was not fulfilling some of her financial responsibilities to him, likely because she was sending money to the ex-boyfriend.  He and his girlfriend agreed to let the daughter stay in the home until March.  He had been focused on cooking and other preparations for Christmas.  He reported feeling much calmer now, discussing how the PTSD program had been very helpful for him.  He continued to take all of his medications as prescribed, including Citalopram.  He denied any suicidal or homicidal ideas, intent, or plan.  The results of a mental status examination were identical to those on August 2006 VA treatment.

On April 2007 VA treatment, the Veteran reported anxieties related to his health concerns.  He reported that the PTSD program was very helpful to him.  The findings on mental status evaluation were identical to those noted on August 2006 and December 2006 VA treatment.

On July 2007 VA treatment, the Veteran reported that he had been feeling depressed.  He noted that it was the anniversary of the time period he had spent in Vietnam and exposed to traumas; he reported not knowing until recently why he would become very depressed during this time of year.  He reported that he was not taking his medication and had not informed his doctor; he stated that the medication did not work.  On mental status examination, the Veteran was cooperative and his affect was flat.  His thoughts were within normal limits, with limited insight and impulsive behaviors.  He denied any suicidal or homicidal ideation.

On September 2007 VA treatment, the Veteran reported that he was upset over locating military records with his information and someone else's picture.  He discussed his anxieties related to PTSD and how the PTSD program was very helpful for him.  On mental status examination, his dress was disheveled and his eye contact was fair.  His psychomotor activity was grossly normal, with no abnormal or involuntary movements.  His speech was clear and of normal rate, volume, and tone.  There were no active delusions, hallucinations, or loosened associations in his thinking.  He was extremely fearful.  His thoughts were organized and goal directed.  His mood was depressed and anxious, and his affect was mood and thought congruent.  There was no clouding of his sensorium.  He had difficulty concentrating on the interview and his recall was impaired.  He reported difficulty with sleep and occasional nightmares related to combat trauma; he stated that he tried to avoid reminders of his combat trauma or even talking or thinking about it, but he still had severe intrusive thoughts and flashbacks of combat trauma.  He stated that his hypervigilance was to the point that he could not sleep or function.  It was noted that the Veteran was under a lot of undue stress due to family issues with his daughter and granddaughter.

At a December 2007 videoconference Board hearing, the Veteran testified that he had participated in a 32 week PTSD program through VA and he sought counseling every week at the Vet Center.  

On April 2008 VA treatment, the Veteran reported that he had been feeling depressed and was thinking about dying.  He was under a lot of pressure due to having his young granddaughter staying in his house, and his girlfriend was frustrated with the living situation and had not been supportive.  He reported that he had been sick with the flu.  He reported an increase in nightmares and intrusive thoughts of Vietnam, including thinking about a friend who died in Vietnam.  The assessment was that the Veteran was under a lot of stress which was triggering his PTSD symptoms.

On June 3, 2008 VA examination, the Veteran reported symptoms including recurring memories about the war and death and the friends who were killed there.  He reported that the smell of death was "in his sinuses sometimes".  He reported being unable to sleep at night, and he would become tearful.  He reported that his symptoms were getting worse, especially since he had been home all the time.  He reported having 6 siblings, with whom he had kept up over the years.  He reported living with a companion and his granddaughter, and he usually dressed the granddaughter and took her to school.  He reported taking care of his bills, going shopping sometimes, helping his granddaughter with her homework, watching television, and reading a lot of books and magazines.  He enjoyed fishing and had recently gone.  He reported not having any friends except for one combat veteran whom he saw on a frequent basis.  He did not go to community events or places with a lot of people, because he would shake a lot or make racial comments that angered people.  He reported being very vigilant around others.  He went to church often.  He did not have anyone over to socialize and did not visit others.  He reported that he never slept for more than 2 hours at a time, and it took a while to fall back to sleep, as he would walk around the house and check the windows and doors.

On mental status examination, there was no impairment of thought process or communication, and there were no delusions or hallucinations.  The Veteran was cooperative and pleasant and appeared nervous.  His mood was appropriate to thought content.  His eye contact was fair, and he looked out the windows some of the time.  There was no inappropriate behavior.  He was not homicidal.  He reported wishing to be dead many times in the past and wanting to be buried in Vietnam where other soldiers died.  He was able to maintain personal hygiene and other basic activities of daily living.  He was oriented to all spheres.  His long term memory was good; his short term memory was not very good, as he reported having lapses sometimes.  There was no history of obsessive or ritualistic behavior.  His speech was goal oriented and logical with good tone and rhythm.  He denied any panic attacks.  He described his mood as depressed and fluctuating over time.  There was no impaired impulse control.  He was able to abstract and conceptualize; his comprehension and coordination were good, and his perception was normal.  There was no evidence of psychosis or organic brain syndrome.  His insight and judgment were good.

The examiner diagnosed PTSD, manifested by symptoms including vivid intrusive and depressing memories, vivid nightly dreams of combat in Vietnam, limited to markedly diminished interest in life activities, restricted range of affect, detachment from others due to having problems with getting close to others, difficulty concentrating which affected his short term memory, and hypervigilance.  The examiner assigned a GAF score of 48, based on poor psychosocial functioning and poor quality of life.  The examiner noted that the Veteran had a lot of stress caused by his physical health which would make it more difficult for him to handle PTSD symptoms; the same could be said about the stress related to family problems and tensions.  The examiner noted that the family stress would cause its own tensions and resulting sleep problems, which would add to the Veteran's PTSD symptoms and make it more difficult for him to handle the symptoms of PTSD.

On September 2008 VA treatment, the Veteran reported that he continued to suffer from severe chronic depression, anxiety, anger, irritability, labile mood swings, periodic flashbacks and nightmares, disillusionment, hypervigilance, survivor guilt, and social withdrawal.  On mental status examination, he was oriented to all spheres.  His thoughts and memory were within normal limits.  There was no evidence of hallucinations, delusions, or paranoid ideation, and he had no suicidal plans.  He showed no evidence of manipulation or malingering and he did not suffer from a personality disorder.  The diagnosis was chronic severe PTSD, and a global GAF score of 45 was assigned.  The treating psychologist opined that, due to the nature, severity, and chronicity of the Veteran's PTSD, he could no longer maintain gainful employment nor could he sustain effective social relationships.  He was noted to have experienced an exacerbation of his PTSD symptoms since retiring in 1999.

Identical treatment records from January 2009 and August 2009 were also submitted.  

On August 26, 2010 VA examination, the Veteran reported that he had problems with startling easily, nightmares and flashbacks, sleep insomnia, problems with appetite, concentration, energy and memory, checking the doors and windows, hypervigilance, avoiding crowds and people, going emotionally numb, and angering easily.  He stated that he had no periods of time when he felt stable, although therapy and a PTSD group helped.  He also reported shortness of breath and guilt.  He was divorced and not in a relationship.  He reported having no friends and spending his time sitting in front of the TV at home.  He reported a history of violence and two suicide attempts.  He was very anxious and smoked cigarettes and drank coffee.  He reported having cancer and a number of surgeries.

On mental status examination, the Veteran's thought processes and communications were impaired.  He had trouble understanding questions and his communication was limited partly because of physical limitations and partly because of his psychological difficulties.  He was not hallucinating or delusional.  His eye contact and interaction were grossly appropriate.  He was able, only with difficulty, to maintain personal hygiene and activities of daily living.  He was oriented to time, place, and person.  His long and short term memory were both impaired; he was not able to remember three items for five minutes.  He denied obsessive and ritualistic behaviors.  His speech was halting but rate and rhythm were acceptable; there were no illogical or obscure speech patterns.  His speech was relevant, logical and coherent.  He denied panic attacks, although he did feel depressed.  His impulse control was impaired; he had trouble keeping from getting into arguments and fights.  He had trouble maintaining his personal relationships.  He had problems falling asleep and staying asleep.  The diagnosis was PTSD and a GAF score of 40 was assigned.  The examiner opined that the Veteran's PTSD kept him from being able to function at work.  The examiner also noted that the Veteran had no social life, his finances were problematic, he had nothing to do with his family, and his ability to manage his activities of daily living were severely impaired because of his physical condition.  The examiner opined that the Veteran had total occupational and social impairment due to PTSD.

Based on the record outlined above, an October 2010 rating decision granted the Veteran a 50 percent rating for PTSD effective June 3, 2008, and a 100 percent rating effective August 26, 2010.

The Veteran has identified/submitted VA treatment records through August 2011, as well as Vet Center treatment records from February 2007 through January 2008.  Such records, in addition to those cited above, reflect symptoms similar to those noted on the June 2008 and August 2010 VA examinations.  Social Security Administration records were also received and reviewed; however, they were not relevant to the Veteran's psychiatric disability.

At the outset, the Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (most notably depression, not otherwise specified) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other co-existing and nonservice-connected psychiatric diagnoses.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

Addressing the staged ratings assigned for the Veteran's PTSD in turn, the Board notes that the reports of the VA examinations and the VA treatment records prior to April 11, 2006, provide overall evidence against a rating in excess of 30 percent prior to April 11, 2006, as they do not show that symptoms of his PTSD produced occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  He did not, for example, display circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  While he was not employed, it was due to retirement in 1999.  The demonstrated impact of the PTSD on his level of functioning, as reflected by his relationships with family and friends, is inconsistent with a disability picture of reduced reliability and productivity.  Furthermore, the GAF scores (and the reported symptoms they represent) are not inconsistent with the schedular criteria (and do not provide a separate basis for rating the PTSD). Consequently, a schedular rating in excess of 30 percent prior to April 11, 2006 is not warranted.

For the period of time from April 11, 2006 to June 3, 2008, the Board finds that the Veteran, his treating VA and non-VA mental health personnel, and the VA examiners have reported an exacerbation of PTSD symptoms to a degree consistent with occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms during this time period included suicidal ideation; speech intermittently illogical, obscure, or irrelevant (slow and slurred speech with his language displaying expressive aphasia on June 2006 treatment); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (on April 2006 treatment he reported being depressed and crying frequently); impaired impulse control (such as unprovoked irritability with periods of violence) (reported on July 2007 treatment); difficulty in adapting to stressful circumstances (including work or a worklike setting) (requiring more than 30 minutes to recover after a startle response); and inability to establish and maintain effective relationships.  During that time, the Veteran was in a 32-week PTSD treatment program, which the Board finds to be evidence of more severe symptoms.  The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health professionals and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted from April 11, 2006 to June 3, 2008.  38 C.F.R. § 4.7.

However, on June 3, 2008 VA examination, the Veteran's PTSD symptoms described were improved and lessened in severity.  From June 3, 2008 to August 26, 2010, the VA examinations and treatment records, overall, do not show that symptoms of the Veteran's PTSD produced deficiencies in most areas, so as to meet the criteria for a 70 percent rating.  He did not, for example, display suicidal ideation (he reported only passing thoughts of dying, with no intent or plan); obsessional rituals which interfere with routine activities (no such rituals were reported); intermittently illogical, obscure, or irrelevant speech (none noted); near-continuous panic or depression; spatial disorientation; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  While he indicated at times that he had difficulties with memory and/or concentration, examination revealed he had no impairment of thought processes.  While the observations by the June 2008 VA examiner reflect the Veteran had social impairment due to PTSD symptoms, such impairment is clearly encompassed by the criteria for a 50 percent rating.  Consequently, a schedular rating in excess of 50 percent from June 3, 2008 to August 26, 2010 is not warranted.  There is also no evidence that prior to August 26, 2010 symptoms of the Veteran's PTSD produced total occupational and social impairment, so as to meet (or approximate) the criteria for a 100 percent rating.  He did not display, for example, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  Consequently, an effective date earlier than August 26, 2010 for the 100 percent rating is not warranted.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 30 percent prior to April 11, 2006; an award of a rating in excess of 70 percent from April 11, 2006 to June 3, 2008; or an award for a rating in excess of 50 percent from June 3, 2008 to August 26, 2010.  The symptoms and levels of impairment represented by the various GAF scores assigned reflect moderate to serious (but not total) disability but do not warrant higher ratings.  

The Board notes the lay statements submitted by the Veteran and his girlfriend in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (difficulty concentrating, nightmares, quickness to anger, etc.).  The levels of functioning impairment described are consistent with the criteria for the staged ratings assigned.  Thus the lay statements do not support that any higher rating is warranted.

In summary, it is not shown that prior to April 11, 2006 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; or that from April 11, 2006 to June 3, 2008 it was manifested by symptoms productive of total occupational and social impairment; or that from June 3, 2008 to August 26, 2010 it was manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity).  Consequently, further increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the Veteran has been awarded a 100 percent schedular rating for PTSD the matter of entitlement to a TDIU rating is moot (it was not raised by the record prior to August 2010, as the Veteran was retired, and not shown to be seeking employment).


ORDER

A rating in excess of 30 percent for PTSD for the period prior to April 11, 2006 is denied.

A 70 percent rating is granted for the Veteran's PTSD from April 11, 2006 to June 3, 2008, subject to the regulations governing payment of monetary awards.

A rating in excess of 50 percent for PTSD for the period from June 3, 2008 to August 26, 2010 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


